MEMORANDUM *
Nancy Ferland appeals from the district court’s dismissal of her lawsuit against Terri Braband on the ground that she filed the Braband suit to circumvent a Rule 16 scheduling order in a separate but related case against Braband’s employer. We need not recite the facts, as the parties are familiar with them. We reverse.
The district court abused its discretion by dismissing this action as a sanction for violating a scheduling order in a separate case, even though both lawsuits arise from the same facts. “The Federal Rules of Civil Procedure do not authorize dismissal of an entirely separate action for violations in a related action.” Atchison, Topeka & Santa Fe Ry. Co. v. Hercules Inc., 146 F.3d 1071, 1073 (9th Cir.1998).
This case is nearly indistinguishable from Atchison, Topeka & Santa Fe, differing only in that it involves a permissive joinder of parties under Rule 20, rather than a permissive third-party claim under Rule 14. This distinction is immaterial. Much as the Atchison, Topeka & Santa Fe court found that a dismissal sanction impermissibly converted the plaintiffs permissive claims in a separate but related lawsuit into compulsory ones, id. at 1074, in this case, the district court’s dismissal of this action impermissibly converted Fer-land’s option to join Braband as a party to her other lawsuit arising from the same facts into a requirement that she do so.
Although the district court suggested that “the instant matter is more akin to compulsory joinder” under Fed.R.Civ.P. 19, the court made no findings that Bra-band is a necessary party under Rule 19 in Ferland’s suit against his employer. Nor can we perceive any basis for holding that Braband, merely because he is an employee of the defendant in Ferland’s other suit, was a necessary party to that suit. Bra-band does not “claim[ ] an interest” in the lawsuit between Ferland and his employer. There is no contention that failing to join him as a party to that suit would impair Braband’s ability to protect his interests. Fed.R.Civ.P. 19(a)(2). Nor will allowing Ferland to sue Braband separately expose his employer to “inconsistent obligations,” Fed.R.Civ.P. 19(a)(2)(ii), because the employer’s liability has already been determined by jury trial in the other action. Although the employer may indemnify Braband for any liability Braband may incur, that would be a choice, not an “obligation.”2
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. The question we decide here relates only to the dismissal of the case as a sanction for Ferland’s failure to comply with the Rule 16 order in a related case. We express no view on the legal or factual merits of Ferland’s claim against Braband, including whether Ferland has stated a claim against Braband in her pleadings.